Motion Granted and Order filed December 23, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-01006-CV
                                    ____________

 IN RE MEMORIAL HERMANN HEALTH SYSTEM D/B/A MEMORIAL
           HERMANN-TEXAS MEDICAL CENTER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               55th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-74199

                                      ORDER

      On December 23, 2019, relator Memorial Hermann Health System d/b/a
Memorial Hermann-Texas Medical Center, filed a petition for writ of mandamus in
this court. Relator asks this court to order the Honorable Latosha Lewis Payne,
Judge of the 55th District Court, in Harris County, Texas, to set aside her order dated
November 25, 2019, overruling relator’s objections to discovery, entered in trial
court number 2018-74199, styled Chaun Poole v. Billy Duggan and Jessica Duggan.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On December 23, 2019, relator asks this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus. Real party in interest, Chaun Poole, filed a response to the motion for
temporary stay.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the November 25, 2019 order overruling relator’s objections to
discovery entered in trial court cause number 2018-74199, Chaun Poole v. Billy
Duggan and Jessica Duggan, STAYED until a final decision by this court on
relator’s petition for writ of mandamus, or until further order of this court.

      In addition, the court requests Poole to file a response to the petition for writ
of mandamus on or before January 6, 2020. See Tex. R. App. P. 52.4.

                                   PER CURIAM


Panel consists of Justices Chief Frost and Justices Christopher and Bourliot.




                                           2